Citation Nr: 0633112	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office, in 
Lincoln, Nebraska.  The Board remanded this issue to the RO, 
via the Appeals Management Center (AMC), in July 2005 for the 
purpose of obtaining additional information with respect to 
the veteran's claims.  The claim has since been returned to 
the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran is service-connected for bilateral hearing 
loss and tinnitus.  His bilateral hearing loss has been 
assigned a 50 percent disability rating and his tinnitus has 
been assigned a 10 percent evaluation.  The combined rating 
is 60 percent.  

3.  The evidence of record indicates the veteran has two 
years of high school and experience working as a metal 
salvager.  He last worked in 1991.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005 ); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA via a letter issued in August 2003.  A second letter 
was sent by the AMC in August 2005.  With these letters, the 
VA satisfied its duty to notify the appellant of the VCAA 
prior to the issuance of the initial agency of original 
jurisdiction (AOJ) decision.  These letters informed the 
appellant of what evidence was required to substantiate his 
claim and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  In this instance, the RO and the Board 
recognized this duty and scheduled the veteran for a number 
of medical examinations in order to determine whether his 
current service-connected disabilities prevented him from 
obtaining and maintaining gainful employment.  Although the 
veteran was notified of the dates, times, and locales of the 
examinations, the veteran has either failed to appear for the 
examinations or he has cancelled them on his accord.  

The duty to assist is not a one-way street, and it is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  If a veteran [appellant] wishes 
help, he cannot passively wait for it in those circumstances 
where his own actions are essential in obtaining the putative 
evidence.  Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
In this instance, it seems that the appellant failed to 
cooperate with the VA, to the detriment of his claim.  Given 
the foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the veteran's 
assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a TDIU, which, in some instances 
may be considered a claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request for a 
TDIU, any question as to the appropriate effective date to be 
assigned is rendered moot.  Hence, the veteran is not 
prejudiced by the lack of this element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing total disability evaluations.  He has been told 
what the VA would do to assist him with his claim and the VA 
has obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The Board must decide whether the veteran has presented 
evidence supporting his contentions that he should be 
assigned a TDIU.  The veteran is service connected for 
bilateral hearing loss and tinnitus.  His bilateral hearing 
loss has been rated as 50 percent disabling; his tinnitus has 
been rated as 10 percent disabling.  The combined evaluation 
has been computed to be 60 percent.  The veteran contends 
that he is unable to maintain substantially gainful 
employment as a result of these disabilities.

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2006).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2006) are met.  
See 38 C.F.R. § 3.340(a)(2) (2006).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2006).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2006).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2006).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for two 
disabilities.  One of them has been rated as 50 percent, but 
he does not have a combined rating of 70 percent or more.  
The record reflects that the veteran has completed two years 
of high school and has experience working in metal salvaging.  
There is no indication from the veteran's claims folder that 
he has ever received vocational rehabilitation training or 
any other specialized training.

The veteran maintains that the manifestations and symptoms 
produced by his hearing loss prevent him from obtaining and 
maintaining gainful employment.  To support his assertions, 
he has submitted a three sentence statement written by his 
personal doctor.  That statement was written in July 2003, 
and it states:

Fred suffers from 60% hearing loss.  His 
hearing loss remains fairly profound in 
spit of hearing aids.  I do believe this 
hearing loss would put him as risk in 
employment and recommend that he doesn't 
work.  

Nevertheless, the doctor did not provide additional 
information with respect to whether the veteran could perform 
sedentary, desk-type work.  He further did not comment on why 
the veteran's hearing loss, and not his nonservice-connected 
heart disability, along with his hyperlipidemia, degenerative 
joint disease, and benign prostatic hypertrophy, prevented 
him from working and not these other conditions.  

As reported above, in order to obtain additional medical 
information concerning the veteran's health, numerous VA 
examinations were scheduled for the veteran.  A review of the 
record reveals that the veteran either failed to show up or 
he cancelled the examinations claiming that he need not 
appear for said scheduled exams.  The record reflects that 
the veteran was notified of those examinations.  However, the 
veteran did not appear.  If the veteran fails without 
adequate reason to respond to an order to report for a VA 
medical examination within one year from the date of request, 
the claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158 (2006).  Furthermore, 38 C.F.R. § 3.655 (2006) 
provides that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etcetera.  38 
C.F.R. § 3.655(a) (2006).  In this instance, the veteran 
merely failed to report and, in fact, informed the VA that he 
thought his presence was not needed or required.  This is not 
an example of good cause and therefore the claim must be 
decided based upon the medical evidence of record.

The veteran's VA medical treatment records have been obtained 
and included in the claims folder.  A review of those records 
indicates that none of the VA doctors who have provided 
treatment to the veteran have suggested or insinuated that 
the veteran is precluded from gainful employment.  The VA 
medical examinations accomplished do not suggest or insinuate 
that the veteran is incapable of working, even if said work 
is sedentary in nature.  None of the VA doctors have 
hypothesized that the veteran's hearing loss and tinnitus 
prevent the veteran from performing at a sedentary-type job.

The veteran has implied that his previous employment was 
terminated because of his hearing loss.  However, he has not 
submitted documents from his last employer that would 
substantiate his assertions.  The Board would add that 
besides the veteran's assertions to the contrary, there are 
no documents, including Social Security Administration 
rulings, which would suggest that the veteran is unemployable 
due to his service-connected disorders.

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a TDIU and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  Accordingly, 
the veteran's claim for a TDIU must be denied.

 The RO has not submitted the veteran's 
case to the Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation.  In this 
case, the evidence does not require such submission.  A clear 
preponderance of the evidence is against a finding that the 
veteran is unable to follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
See 38 C.F.R. § 4.16(b) (2006).

A review of the medical evidence shows that the veteran may 
experience some employment-related limitation as a result of 
his service-connected disabilities.  However, the disability 
ratings assigned to the veteran compensate him for the 
average impairment of earning capacity.  Therefore, pursuant 
to 38 C.F.R. § 4.16 (2006), a TDIU is not warranted, and the 
veteran's claim is denied.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


